Citation Nr: 1814227	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  16-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This issue on appeal was previously before the Board in November 2017 where it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In compliance with the previous Board remand, the Veteran was afforded a VA examination in December 2017, which the Board observes satisfies the additional requirements of 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as explained below, the Board finds this examination to be inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on estimates derived from information procured from relevant sources, including lay statements of the Veteran.  The Court held that an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups - such as: frequency, duration, characteristics, severity, or functional loss - by alternative means, including lay statements.  

The December 2017 VA examination report reflects that the examiner conducted a clinical interview and recorded the Veteran's description of the flare-ups.  However, the examiner concluded that she was unable to provide an opinion regarding functional loss during flare-ups without resorting to speculation as the Veteran was not experiencing a flare-up at the time of the ankle examination.  But, in making such determination, the examiner did not properly address the Veteran's reports of flare-ups, in particular, the frequency, duration, characteristics, severity, or functional loss associated with the flare-ups. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Thus, on remand, the Veteran should be afforded a new VA examination which addresses matters in compliance with current case law.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA orthopedic-type examination to assess the current severity of his service-connected ankle disability.  The examiner is to be provided access to the Veteran's file and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his ankle disability.

a.) The examination report must include all findings necessary to rate the disabilities, including the specific range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should determine whether the Veteran experiences flare-ups and to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups. If the examiner is unable to do so then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made.

A complete rationale for any opinions expressed must be provided.

2. The AOJ must review the VA examination obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


